IN THE COURT OF APPEALS OF IOWA

                                    No. 15-2187
                              Filed January 11, 2017


KING P. FLOWERS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



       The applicant appeals the district court’s denial of his application for

postconviction relief from his conviction for possession of a firearm as a felon.

AFFIRMED.




       Jack E. Dusthimer, Davenport, for appellant.

       Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee State.




       Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                          2


BOWER, Judge.

       King Flowers was found guilty of possession of a firearm as a convicted

felon on May 6, 2013, in violation of Iowa Code section 724.26 (2013). Flowers

filed an application for postconviction relief on August 28, 2014, and amended

the application on December 3, 2014, and July 6, 2015. In a separate motion,

Flowers sought to have counsel removed. The district court denied Flowers’s

motion to remove counsel.         A hearing was held on the application for

postconviction relief, which application was denied on November 23. During the

hearing, the district court again refused to allow Flowers to proceed pro se.

       Flowers appeals the district court’s denial of his ability to act pro se during

the postconviction hearing. He also claims the ruling resulted in a denial of his

Sixth Amendment right of self-representation and his postconviction counsel was

ineffective for failing to pursue his motion to remove counsel.

       “We ordinarily review postconviction relief proceedings for errors at law.”

Love v. State, 543 N.W.2d 621, 623 (Iowa Ct. App. 1995) (citations omitted).

Claims of ineffective assistance of counsel are reviewed de novo. Ledezma v.

State, 626 N.W.2d 134, 141 (Iowa 2001). “To prevail on a claim of ineffective

assistance of counsel, the [defendant] must demonstrate both ineffective

assistance and prejudice.” Id. at 142.

       Our supreme court has held the district court has “discretion to deny a

postconviction relief applicant’s request to dispense with counsel.” Leonard v.

State, 461 N.W.2d 465, 468 (Iowa 1990). Additionally, “the sixth amendment

applies only to criminal prosecutions and so has no application to postconviction

relief proceedings.” Id. (citing State v. Wright, 456 N.W.2d 661, 664-65 (Iowa
                                         3


1990)). Therefore, Flowers’s claim his constitutional right to represent himself

was violated fails as that right did not apply to the current case.        Similarly,

Flowers’s counsel at his postconviction hearing could not have been ineffective

as “[c]ounsel cannot fail to perform an essential duty by merely failing to make a

meritless objection.” See State v. Bearse, 748 N.W.2d 211, 215 (Iowa 2008).

Pursuant to Iowa Court Rule 21.26(1)(a), (c), and (e), we affirm the district court.

       AFFIRMED.